DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 6 – the phrase “to the ceiling” appears to be redundant and not necessary in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, line 4- it is unclear what is meant by the phrase “to face the receiving pipe in 
parallel”.  Clarification is needed.
Claim 18, 10th line from the bottom -  it is unclear how the tightening pipe brings the 
attachment and detachment member into tight contact with the bottom of the receiving pipe when the tightening pipe is retreating from the interior of the receiving part.
Claim 19, 10th line from the bottom -  it is unclear how the tightening pipe brings the 
attachment and detachment member into tight contact with the bottom of the receiving pipe when the tightening pipe is retreating from the interior of the receiving part.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sundholm 6,536,534.
In regard to claim 1, Sundholm discloses a through fastening unit configured to, in fire-fighting equipment of a building, fix a cylindrical reducer, configured to connect a flexible pipe and a sprinkler of the fire-fighting equipment to each other in order to respectively mount the flexible pipe and the sprinkler to an upper side and a lower side of a ceiling  of the building, to the ceiling, the reducer extending through the ceiling, the through fastening unit comprising:
a pipe-receiving structure 8 located at the ceiling, the pipe-receiving structure being fixed to the ceiling while surrounding the reducer 3;
an attachment and detachment member 5 configured to surround the reducer 3 between the pipe-receiving structure and the reducer; and
a tightening pipe 4 configured to cover the attachment and detachment member together with the reducer in a vicinity of the attachment and detachment member and to surround the reducer between the pipe-receiving structure and the attachment and detachment member, the tightening pipe being screw-engaged with the pipe-receiving structure, wherein the tightening pipe moves relative to the pipe-receiving structure in a longitudinal direction of the reducer between the pipe-receiving structure and the attachment and detachment member to bring the attachment and detachment member into tight contact with the reducer or to separate the attachment and detachment member from the reducer.
Claim(s) 1-3 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bowman 6,488,316.
In regard to claim 1, Bowman discloses a through fastening unit (“configured to, in fire-fighting equipment of a building, fix a cylindrical reducer, configured to connect a flexible pipe and a sprinkler of the fire-fighting equipment to each other in order to respectively mount the flexible pipe and the sprinkler to an upper side and a lower side of a ceiling  of the building, to the ceiling, the reducer extending through the ceiling” is all considered intended use language that carries little patentable weight in an apparatus claim.  The fastening unit of Bowman is capable of fulfilling the intended use as is therefore deemed to anticipate the intended use limitations of the claim), the through fastening unit comprising:
a pipe-receiving structure 40 located at the ceiling, the pipe-receiving structure being fixed to the ceiling while surrounding the reducer 16;
an attachment and detachment member 84 configured to surround the reducer 16 between the pipe-receiving structure and the reducer; and
a tightening pipe 98 configured to cover the attachment and detachment member together with the reducer in a vicinity of the attachment and detachment member and to surround the reducer between the pipe-receiving structure and the attachment and detachment member, the tightening pipe being screw-engaged with the pipe-receiving structure, wherein the tightening pipe moves relative to the pipe-receiving structure in a longitudinal direction of the reducer between the pipe-receiving structure and the attachment and detachment member to bring the attachment and detachment member into tight contact with the reducer or to separate the attachment and detachment member from the reducer.
In regard to claim 2, wherein, when the pipe-receiving structure 40 is located at the upper side of the ceiling W while surrounding the reducer 16, the pipe-receiving structure comprises a receiving pipe 60 and a pipe-fixing bracket 32at the upper side of the ceiling W.
In regard to claim 3, wherein when the pipe-receiving structure 40 is located at the upper side of the ceiling W, the receiving pipe and the pipe-fixing bracket are coupled to each other, whereby the receiving pipe is fixed to the ceiling via the pipe-fixing bracket 22.
In regard to claim 20, further comprising: an external airtightness retention ring 80 configured to surround the reducer 16 along an outer circumferential surface of the reducer in the ceiling, wherein the external airtightness retention ring is located between the receiving pipe 40 and the sprinkler. 
Allowable Subject Matter
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Silva, Genoni, Coletta, Mukai, Beagen, Szentimrey, Fletcher, Finkelstein, Anderson, Salzman and Farmer disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679